                                        UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF OREGON

IN RE:                                              )
KEM, SAMEDY                                         )      Case No. 313-35636RLD7
KEM, CHRISTINE MARIE                                )
                                                    )      LIST OF NAMES AND POST
                                                    )      OFFICE ADDRESS FOR
Debtor(s)                                           )      UNCLAIMED FUNDS

I, the undersigned case trustee, certify that:

1.      The final disbursement to creditors has been completed.

2.      All final disbursement checks payable in this case have been cashed, except that checks issued to the entities listed
        below have been stopped for payment because they have either been returned as undeliverable or 90 days have
        passed since issuance.

3.      I verify the address used for mailing to each entity matches the most recent address in the case record for that entity,
        and I made all other reasonable attempts to deliver each check.

4.      A payment for the total of all such unclaimed funds listed below in the amount of $32.85 is made to the to the Clerk
        of the U.S. Bankruptcy Court in conjunction with the filing of this list.

5.      The following is a list of the names of, and mailing address used for, the entities entitled to the following sums:


        Claim No.         Name / Address                                                                     Dividend

        9                 Duane Van Dusen                                                                        19.16
                          6680 SW 203rd CT
                          Aloha, OR 97007
        15                Quanta Indemnity                                                                       13.69
                          1125 17th St., Ste. 600
                          Denver, CO 80202

                                                                                    TOTAL:        $              32.85
313-35636RLD7


DATED: December 12, 2018                                       /s/ KENNETH S. EILER
                                                               KENNETH S. EILER, Trustee




390 (2/2/18)

                                 Case 13-35636-dwh7            Doc 108      Filed 12/13/18
